Citation Nr: 1505621	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.  He died in February 2010 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.   Notice of the rating action was provided to the appellant in December 2010 by the RO in Portland, Oregon.  Jurisdiction over the claims file is currently held by the Portland RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death based on various service-connected and nonservice-connected disabilities.  The claims file indicates that the Veteran may have received treatment with a private physician identified as Dr. Gregory Falk with Falk Family Medicine, but does not contain any records from this physician, to include those pertaining to his bone and liver cancer.  This condition is specifically identified as an immediate cause of the Veteran's death on the death certificate signed by Dr. Falk.  

VA's duty to assist the appellant in developing evidence to substantiate the claim includes obtaining relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

A May 2013 VA medical opinion included the examiner's observation that no records have been provided for medical care from October 2007 to February 2010, date of death, so no information available regarding liver cancer and the assumption is that care was provided by Dr. Falk.  The claim is being remanded to obtain any treatment records from Dr. Falk.  If those records are obtained, an addendum to the May 2013 opinion, which includes consideration of any newly received records, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release from the appellant, obtain medical records from Dr. Gregory Falk at Falk Family Medicine and any other private provider that has treated the Veteran.  

2.  Then, return the claims file to the VA examiner who provided the May 2013 medical opinion report for an addendum opinion.  

After reviewing the claims file, including any records of private treatment added to the record, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's service-connected malaria and/or anxiety contributed substantially or materially to cause his death.  

The examiner should also determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bone and liver cancer was etiologically related to any incident of active duty service or was caused or aggravated by service-connected malaria and /or anxiety. 

A full basis (i.e. explanation) must be provided for all medical opinions. 

3.  Readjudicate the claim on appeal.  If the benefit sought is not granted in full, issue a supplemental statement of the case (SSOC) to the appellant and her representative before returning the case to the Board, if otherwise in order,

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

